Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                       No. 04-18-00845-CV

                                     Raymond G. ROMERO,
                                           Appellant

                                                 v.

                                      Frank HERRERA, Jr.,
                                            Appellee

                   From the 285th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CI08392
                          Honorable Karen H. Pozza, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE WATKINS

         In accordance with this court’s opinion of this date, the trial court’s order denying
appellant’s motion to compel arbitration is REVERSED. The case is REMANDED with
instructions for the trial court to order the parties to submit the claims at issue in the underlying
suit to arbitration. Appellant’s appeal of the partial summary judgment order is DISMISSED FOR
LACK OF JURISDICTION. We ORDER that appellant recover from appellee the costs he
incurred related to this appeal.

       SIGNED June 12, 2019.


                                                  _____________________________
                                                  Luz Elena D. Chapa, Justice